Title: To George Washington from Major General Philemon Dickinson, 1 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] June 1st 1778
                    
                    This morning, I received the inclosed from General Maxwell—Yesterday a party of Horse returned from the lines, they saw many Persons from Philadelphia, who say, that it was Lord Howe, who arrived there on Saturday last, & not Genl Howe, as I mentioned to your Excellency, in mine of Yesterday’s date—The Captain of a Boat, which I keep down the River, landed yesterday Morning at Parrs Place, I had a Conversation with an Uncle of his who lives in the City, he informed him, that the Enemy had thrown a great Number of Cannon, into the different Docks, & the greatest preparations still continued, to evacuate the City—most of the Shiping, were to fall down tomorrow—Numbers of People, daily go into the City from Bucks County, without the least interuption. I have the honor to be, Your Excellency’s most Ob. Sevt
                    
                        Philemon Dickinson
                    
                